Case 4:19-cr-20484-SDD-PTM ECF No. 113, PageID.455 Filed 12/22/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 United States of America,                  No. 19-cr-20484

             Plaintiff,                     Hon. Stephanie Dawkins Davis
 v.                                         United States District Judge

 D-2 Justin D. Cooper,

             Defendant.

                          MOTION AND ORDER TO SEAL



      The United States of America by and through its undersigned attorney=s

respectfully requests that Exhibit 11 for the United States of America’s Response to

Defendant’s Motion for Revocation of Detention order, be sealed until further order

of this Court because it identifies individuals who are not in custody as gang

members.

                                      Respectfully submitted,

                                      MATTHEW SCHNEIDER
                                      United States Attorney

Dated: December 18, 2020              s/ANTHONY P. VANCE
                                      Assistant United States Attorney
                                      600 Church Street, Flint, MI 48502
                                      Phone: (810)766-5177
                                      Anthony.vance@usdoj.gov
                                      P61148
Case 4:19-cr-20484-SDD-PTM ECF No. 113, PageID.456 Filed 12/22/20 Page 2 of 2




      IT IS SO ORDERED.

Dated: December 22, 2020           s/Stephanie Dawkins Davis
                                   Stephanie Dawkins Davis
                                   United States District Judge
